Citation Nr: 0843423	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In January 2005, the RO granted the 
veteran's claim for service connection for diabetes mellitus, 
type II, and assigned a 20 percent evaluation, effective July 
26, 2003; denied service connection for peripheral neuropathy 
of the left upper extremity, claimed as secondary to service-
connected diabetes mellitus, type II; and denied service 
connection for peripheral neuropathy of the right upper 
extremity, claimed as secondary to service-connected diabetes 
mellitus, type II.  In February 2005, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss, and denied his claim for service connection for 
tinnitus.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type II, does not 
require regulation of the his activities.

2.  The evidence of record shows that the veteran's current 
bilateral hearing loss disability was not manifested within 
one year of service separation, and is not causally related 
to a disease, injury or event in service.

3.  The evidence of record shows that the veteran's current 
tinnitus is not causally related to a disease, injury or 
event in service.

4.  The evidence of record does not show that the veteran has 
a current diagnosis of peripheral neuropathy of the upper 
left extremity.

5.  The evidence of record does not show that the veteran has 
a current diagnosis of peripheral neuropathy of the upper 
right extremity


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus, type II, are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.119, Diagnostic Code 9411 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C. F. R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.87 
(2008).

4.  Peripheral neuropathy of the left upper extremity was 
neither incurred in, nor aggravated by service, and is 
neither proximately due to, nor the result of the veteran's 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C. F. R. 
§§ 3.303, 3.307(a)(6)(ii), 3.309(e), 3.310(a) (2008).

5.  Peripheral neuropathy of the right upper extremity was 
neither incurred in, nor aggravated by service, and is 
neither proximately due to, nor the result of the veteran's 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C. F. R. 
§§ 3.303, 3.307(a)(6)(ii), 3.309(e), 3.310(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  

In August 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims for service connection on both a direct and secondary 
basis, and its duty to assist him in substantiating his 
claims under the VCAA.  This letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records, or to provide a 
properly executed release so that VA could request the 
records for him.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) has held that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples of 
the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board does note that a letter dated April 
2006 advised the veteran of how VA assigns disability ratings 
and effective dates, and he was told of the type of evidence 
considered.  In an earlier 2004 letter, he was also advised 
of his and VA's responsibilities under VCAA, to include what 
evidence he should provide and what evidence should be 
provided by VA.  The record also reflects that he has ample 
opportunity to submit evidence and argument in support of his 
claim, and a meaningful opportunity to participate in this 
appeal.  Thus, the Board finds any error with respect to the 
timeliness of this notice to be harmless.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).



        b.) Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's available service treatment records 
and private medical records are in the file.  The veteran has 
not referenced any other outstanding records that he wanted 
VA to obtain or that he felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The veteran was provided a VA examination for his type II 
diabetes mellitus in November 2005, which included a nerve 
examination, and a second nerve evaluation in March 2006.  
There is no objective evidence indicating that there has been 
a material change in the severity of his service-connected 
type II diabetes since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely due to the passage of time since 
an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  These VA examination reports are thorough 
and consistent with contemporaneous VA treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

Additionally, the veteran's representative has requested that 
the issue of service connection for peripheral neuropathy of 
the upper extremities be remanded to allow the veteran to 
undergo an electromyogram (EMG) of his upper extremities.  He 
argues that because VA performed an EMG on his lower 
extremities (in connection with his request for service 
connection for peripheral neuropathy of the lower 
extremities), it should also perform this test on his upper 
extremities.  However, the Board notes that neither the 
veteran's representative, nor VA adjudicators, are medical 
professionals, and thus are not competent to request that the 
veteran undergo any specific medical studies or tests.  See 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  In the March 
2006 nerve examination report, the VA examiner noted that the 
veteran was allowed to undergo an EMG of the lower 
extremities because of his subjective complaints of 
peripheral neuropathy symptoms in his feet and legs.  
Significantly, the examiner stated that the veteran had no 
complaints of symptoms in his upper extremities, and physical 
examination of the upper extremity was normal.  As will be 
discussed in greater detail below, the Board finds the 
results of these examinations to be very probative, and, 
consequently, the Board also finds that a remand solely to 
conduct another EMG study, particularly when such testing was 
not found necessary by the VA examiner, is not warranted.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Accordingly, the Board will proceed to a decision on the 
merits.

II. Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  The Court 
has clarified that service connection shall also be granted 
on a secondary basis under the provisions of 38 C.F.R. § 
3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a non-service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that, effective October 10, 2006, 38 C.F.R. § 
3.310(b) was amended to state that any increase in severity 
of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board finds that the 
version of 38 C.F.R. § 3.310 in effect before the change 
governs this appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But, 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

III. Analysis

1. Entitlement to an initial disability rating in excess of 
20 percent disabling for service-connected diabetes mellitus, 
type II.

The veteran contends that his service-connected diabetes 
mellitus, type II, warrants an initial evaluation in excess 
of 20 percent disabling.  Specifically, he claims that 
because he is on oral medication to control his diabetes, and 
is on a restricted diet, he should be granted an increased 
initial evaluation.  He also claims that he experiences 
hypoglycemic reactions about once a month when he is active 
and defers eating a meal.

The veteran's service-connected diabetes mellitus, type II, 
is evaluated under Diagnostic Code 7913.  The regulations 
establish a general rating formula for diabetes mellitus.  
Ratings are assigned according to the manifestation of 
particular symptoms.


The current 20 percent disability rating mandates:

Requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted 
diet.

The criteria for a 40 percent rating mandates:

Requiring insulin, restricted diet, and 
regulation of activities.

The criteria for a 60 percent rating mandates:

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider, plus complications that 
would not be compensable if separately 
evaluated.

And the criteria for a 100 percent rating mandates:

Requiring more than one daily injection of 
insulin, restricted diet, and regulation 
of activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis of 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or complications that would be 
compensable if separately evaluated.

38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

During the November 2005 VA diabetes mellitus examination, 
the veteran told the VA examiner that he was on two daily 
oral hypoglycemic agents, and followed a decreased 
carbohydrate diet.  He said that his exercise consisted of 
yard work and generally staying physically active.  He stated 
that he had no activity restrictions secondary to his 
diabetes mellitus.  He also denied any history of diabetic 
ketoacidosis, and said that he experiences hypoglycemic-type 
symptoms about once a month when he is active and delays 
eating a meal, but that the symptoms are generally quickly 
alleviated by consuming either a sandwich or some other food.

Private treatment records show treatment for non-insulin 
dependent diabetes mellitus.  Treatment has been with oral 
medication and restricted diet, but there is no indication in 
the medical evidence of record that the veteran has yet been 
prescribed insulin, or has had his activities regulated.

In light of this evidence, the Board finds that the veteran's 
diabetes mellitus, type II, symptomatology does not satisfy 
the criteria for an initial evaluation in excess of 20 
percent disabling.  As discussed, the medical evidence shows 
that although the veteran is currently required to take oral 
medications and has been on a restricted diet, he does not 
require insulin, nor have his activities been regulated.  

Additionally, while the Board acknowledges that the veteran 
has been granted non-compensable secondary service connection 
for peripheral neuropathy of both the left and right lower 
extremities, he has not been found to have episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations, or twice-monthly visits to a diabetic care 
provider, findings which could possibly warrant a higher 
evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).

2. Entitlement to service connection for bilateral hearing 
loss disability and tinnitus.

The veteran contends that his bilateral hearing loss and 
tinnitus are the result of noise exposure during combat 
service in Vietnam.  Specifically, he claims that he 
experienced acoustic trauma from incoming rockets and 
mortars, as well as helicopter noise, and that hearing 
protection was not available.  (See VA audiological 
examination report, February 2005.)  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for proving certain events alleged to have 
occurred during service when there is no official record.  It 
cannot be used to etiologically link the alleged service 
event to a current disability.  Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).  

After reviewing the veteran's DD 214, which clearly indicates 
that he was awarded the Purple Heart Medal, it is satisfied 
that he served in combat and would have been exposed to loud 
noise.  The question remains, however, is whether his 
bilateral hearing loss and tinnitus are related to his noise 
exposure during service.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison, the ASA standards have been converted to 
ISO-ANSI standards.

At the February 1967 service enlistment examination, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units):



    
HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
15
--
10
LEFT
30
15
15
--
20

The criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either the right or left ear, as the 
auditory threshold neither reached a level of 40 decibels or 
greater for any of the frequencies, nor reached a level of 26 
decibels or greater for any three frequencies.

During his February 1967 separation examination, the veteran 
was given a "whispered voice" examination, which revealed 
normal hearing acuity of 15/15 for both the left and right 
ears.

Upon review, the entirety of the veteran's service medical 
records are absent any complaints, treatment or diagnosis of 
hearing problems according to VA standards, or tinnitus 
during service.  In addition, there is no indication in the 
medical evidence of record that the veteran had bilateral 
hearing loss within one year of discharge from service 
according to 38 C.F.R. § 3.385.  Accordingly, he is not 
entitled to a presumption of entitlement to service 
connection for bilateral hearing loss pursuant to 38 C.F.R. 
§§ 3.307 and 3.309(a).  



The service medical records also contain a medical 
examination report from August 1975, some five years post-
service.  Audiological puretone thresholds were measured as 
follows: 



    
HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
15
5
15
LEFT
15
10
15
10
5

Again, the criteria for hearing loss as described under 38 
C.F.R. § 3.385 were not met for either the right or left ear, 
and the test results actually suggest an improvement in the 
veteran's hearing.

There is no evidence of record indicating that the veteran 
complained of, or sought treatment for a hearing loss until 
February 2005, when he underwent a VA audiological 
examination in connection with his service connection claim.  
During the examination, the veteran said that he began 
noticing hearing difficulties at least 20 years earlier, with 
his then-current primary symptom being the inability to hear 
his watch ticking from his left ear.  However, he was unable 
to recall when he first noticed ringing in his ears, and said 
that he had become used to this disorder over the years.  He 
also told the examiner that prior to service, he worked as a 
gardener, but that following service, he worked for 30 years 
in the metal shop at Chrysler.  He claimed that he wore 
hearing protection during this time.  
 
Upon audiological testing, the VA examiner measured the 
following audiological puretone thresholds:



   HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
40
60
60
LEFT
5
5
30
60
55

Speech recognition ability was 98 percent at 50 decibels for 
the right ear, and 98 percent at 50 decibels for the left 
ear.  Based on these results, the criteria for hearing loss 
disability as described under 38 C.F.R. § 3.385 were met 
bilaterally.

The VA examiner stated that the test results indicated a 
moderately severe high frequency sensorineural hearing loss 
from 3000-4000 Hertz for the right ear, and a 
moderate/moderately severe high frequency sensorineural 
hearing loss for the left ear.  He further noted that the 
veteran's speech reception thresholds were in agreement with 
puretone test results, and word recognition scores were 
excellent bilaterally.  His conclusion, based on an absence 
of acoustic damage, was that it is not at least as likely as 
not that the veteran's current bilateral hearing loss and 
tinnitus are related to his military service.  Instead, he 
opined that the veteran's hearing disorders are the result of 
post-service occupational noise exposure.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this instance, the VA examiner's opinion was based on a 
thorough review of the veteran's claims folder, including 
service medical records that were found to be negative for 
evidence of hearing loss and tinnitus.  The VA examiner 
considered the veteran's statements as to his history, but 
nevertheless, determined that his bilateral hearing loss and 
tinnitus were not related to service.     

As previously stated, the Board recognizes, based on his DD 
214 which indicates receipt of the Purple Heart Medal, that 
the veteran was exposed to high intensity weapons noise in 
combat.  This acoustic trauma is a near-certainty and is 
legally presumed.  See 38 U.S.C.A. § 1154(b).  Furthermore, 
the Court has repeatedly held that a veteran is competent to 
describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The Board finds that hearing loss, tinnitus, and 
their associated symptoms are the types of conditions that 
the veteran is competent to describe.  See Barr v Nicholson, 
21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations, going to the probative value of the evidence, 
for the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  In this case, the veteran did not actually report 
the onset of hearing loss or tinnitus during active duty.  
Rather, he alleged the onset of both disorders after 
separation and now claims that they are related to noise 
exposure in service.  However, he is not qualified to render 
medical opinions on matters requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993)

Finally, the Board notes that the veteran's representative 
has claimed that the veteran's whispered voice test at 
service separation was inadequate for rating purposes.  (See 
Informal Hearing Presentation, October 2008.)  He has also 
claimed that the 2005 VA audiological examination was 
inadequate for rating purposes.  (See 4138 statement dated 
June 2007.)

Regarding the representative's contention concerning the 
veteran's service-separation whispered voice test, the Board 
notes that in finding that the veteran's bilateral hearing 
loss and tinnitus were not the result of military service, 
but rather the result of 30 years of post-service 
occupational noise exposure, the VA examiner did not relied 
solely on his whispered voice test results.  Rather, he took 
into account the complete evidence or record, including 
veteran's service treatment records, which show that he 
neither complained of, nor was diagnosed with any hearing 
problems during service; the August 1975 military 
audiological examination report, which indicated that the 
veteran's hearing was actually better five years after 
service than it was at service induction; and the fact that 
the veteran did not report the onset of hearing loss until 
years after separation.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for bilateral hearing loss and tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service-connected diabetes mellitus, type II.

The veteran avers that he has peripheral neuropathy of the 
upper left and right extremities as a result of his service-
connected type II diabetes mellitus.  As discussed above, in 
order to establish service connection on a secondary basis, 
there must be a showing that the claimed disability is 
proximately due to, or the result of a service-connected 
disease or injury, or that a service-connected disorder has 
aggravated a non-service-connected disability.  38 C.F.R. § 
3.310(a) (2008) Allen v. Brown, 7 Vet. App. 439 (1995).  See 
also Wallin v. West, 11 Vet. App. 509, 512 (1998) (in order 
to grant a claim of secondary service connection, here must 
be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability).  

In support of his claim, the veteran has submitted a June 
2005 statement from his physician, in which he opines that 
the veteran "has documented subjective evidence of 
peripheral neuropathy. ... the peripheral neuropathy ... [is] a 
result of his diabetes mellitus."  (emphasis added) (See 
statement from Dr. Edward J. Myles, June 2005.)  Dr. Myles 
further states that he did not perform any nerve conduction 
studies, "as [it] is believed to [sic] his neuropathy is 
secondary to diabetes."  Id.

In November 2005, during a VA diabetes examination, the 
veteran complained of decreased sensation in his left second 
toe, and confirmed that Dr. Myles did not perform any sensory 
testing.  The veteran also said that he was not even aware of 
this condition until a previous VA compensation and pension 
examination.  No complaints were noted with respect to the 
upper extremities, but some decreased sensation was reported 
in the left second toes.  Significantly, neurological 
examination of the upper extremities was entirely negative.  
Based on examination results, the examiner concluded that 
there was no evidence that the veteran had peripheral 
neuropathy in any extremity.  

In December 2005, the veteran underwent a lower extremity EMG 
at the request of the VA examiner who performed the diabetes 
examination.  The study revealed electrophysiological 
evidence compatible with peripheral polyneuropathy, with 
demyelination features affecting motor and sensory nerves of 
the feet and legs.  In March 2006, the VA examiner reviewed 
the file in order to clarify his prior opinion, and reconcile 
it with the opinion of Dr. Myles.  He stated that upon 
physical examination, the veteran had intermittent numbness 
of the left second toe, but had no complaints referable to 
his upper extremities.  He noted that he had requested an 
lower extremity EMG because of the veteran's complaints of 
symptomatology in those areas.  The examiner concluded that 
his prior opinion, in which he found that the veteran had 
peripheral neuropathy in the lower extremities related to his 
diabetes mellitus, type II, remained unchanged. 

The Board finds that, based the competent medical evidence of 
record, which reveals no current diagnosis of peripheral 
neuropathy in either the veteran's left or right upper 
extremities, the first prong of the Wallin element is not 
satisfied; that is, there is no evidence of a current 
peripheral neuropathy disability of either the veteran's left 
or right upper extremities.

Although Dr. Myles opined that the veteran had evidence of 
peripheral neuropathy as a result of his diabetes mellitus, 
he did not opine as to whether it was in the upper or lower 
extremities, and he specifically stated that it this evidence 
was subjective.  He also said that he did not perform any 
nerve conduction studies on the veteran.  Conversely, during 
the 2005 VA examination, the veteran did not have any 
complaints of peripheral neuropathy symptoms in the upper 
extremities, and neurological examination of the upper 
extremities was normal.

The Board acknowledges the veteran's contention that he has 
upper extremity peripheral neuropathy as a result of his 
service-connected type II diabetes.  However, the Board 
places more probative weight on the results of a VA 
examination by a competent health care specialist than on the 
very general assertion of the veteran and his representative.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for peripheral neuropathy of the left and right 
upper extremities, claimed as a result of diabetes mellitus, 
type II.  

The benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not applicable to any of the veteran's claims, as 
there is not an approximate balance of evidence.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus, type II is 
denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to 
service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to 
service-connected diabetes mellitus, type II, is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


